DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “multiple colinearly aligned chambers” (claims 7 and 15), “dividing wall” (claims 8 and 16), “seal” (claim 9), “valve” (claims 10 and 17), and “nozzle” (claims 11 and 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leung (6461752).
In reference to claim 1, Leung discloses A method to generate electrical energy by using the gaseous discharge of a firearm comprising at least the following steps: 
a. providing relatively high energy fluid, in the form of the gaseous discharge of a firearm (column 5, line 55, to column 6, line 2); 
b. passing a portion of said high energy fluid through an engine to serve as said engine's working fluid (column 5, line 55, to column 6, line 2; the engine is the being the thermocouples 3 and 4); 
c. conversion of working fluid energy into thermal energy by said engine (column 5, line 55, to column 6, line 2); 
d. passing a portion of said thermal energy to a thermoelectric generator (column 5, line 55, to column 6, line 2; thermoelectric generator 5); and 
e. conversion of said thermal energy to electrical energy by said thermoelectric generator (column 5, line 55, to column 6, line 2).

In reference to claim 14, Leung discloses the claimed invention, as set forth above in the reference to claim 1 (also note figure 6, firearm 50; column 5, line 55, to column 6, line 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 11-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (8167084) in view of Leung.
In reference to claim 1, Moore discloses a method comprising at least the following steps:
providing relatively high energy fluid, in the form of the gaseous discharge of a firearm (column 1, lines 10-20 and 40-45);
passing a portion of said high energy fluid through an engine to serve as said engine's working fluid (column 2, lines 38-45, the suppressor acts as a “heat exchanger,” which constitutes an engine as claimed); and
conversion of working fluid energy into thermal energy by said engine (column 2, lines 38-45).

Thus, Moore discloses the claimed method except for wherein the method is used to generate electrical energy by using the gaseous discharge of the firearm by passing a portion of the thermal energy to a thermoelectric generator, and conversion of the thermal energy to electrical energy by said thermoelectric generator. However, Leung teaches that it is known to apply a pair of thermocouples and a thermoelectric generator to a cylindrical, heat-radiating portion of a firearm, e.g., a barrel, in order to generate electrical energy by using the gaseous discharge of the firearm by passing a portion of harvested thermal energy to the thermoelectric generator, and conversion of the thermal energy to electrical energy by the thermoelectric generator, e.g., to power electrical firearm accessories (column 5, line 55, to column 6, line 2). Further, it is noted that the suppressor of Moore is a cylindrical, heat-radiating portion of a firearm that forms an extension of a barrel. Thus, it would have been obvious to one of ordinary skill in the art to apply a pair of thermocouples and a thermoelectric generator to the suppressor of Moore, in order to generate electrical energy by using the gaseous discharge of the firearm by passing a portion of thermal energy harvested from the suppressor to the thermoelectric generator, and conversion of the thermal energy to electrical energy by the thermoelectric generator, e.g., to power electrical firearm accessories.
In reference to claims 7 and 8, Moore in view of Leung makes obvious the claimed invention (Moore: figure 2, chamber to the left of dividing wall 64, and multiple chambers to the right thereof).
In reference to claim 11, Moore in view of Leung makes obvious the claimed invention (Moore, figure 2, nozzle 26 or 30).
In reference to claim 12, Moore in view of Leung makes obvious the claimed invention (column 1, lines 10-20 and 40-45).
In reference to claim 13, Moore in view of Leung makes obvious the claimed invention (Moore, figure 2).
In reference to claim 14, Moore in view of Leung makes obvious the claimed invention, as set forth above.
In reference to claim 15, 16, and 18, Moore in view of Leung makes obvious the claimed invention, as set forth above.

Claims 1, 7, 9, 10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (4530417) in view of Leung.
In reference to claim 1, Daniel discloses a method comprising at least the following steps:
providing relatively high energy fluid, in the form of the gaseous discharge of a firearm (abstract; column 1, line 50, to column 2, line 9; column 3, lines 24-36; column 4, lines 24-41);
passing a portion of said high energy fluid through an engine to serve as said engine's working fluid (figure 3; column 1, line 50, to column 2, line 9; column 3, lines 24-36; column 4, lines 24-41; the suppressor acts as a “heat exchanger,” which constitutes an engine as claimed); and
conversion of working fluid energy into thermal energy by said engine (column 1, line 50, to column 2, line 9; column 3, lines 24-36; column 4, lines 24-41).

Thus, Daniel discloses the claimed method except for wherein the method is used to generate electrical energy by using the gaseous discharge of the firearm by passing a portion of the thermal energy to a thermoelectric generator, and conversion of the thermal energy to electrical energy by said thermoelectric generator. However, Leung teaches that it is known to apply a pair of thermocouples and a thermoelectric generator to a cylindrical, heat-radiating portion of a firearm, e.g., a barrel, in order to generate electrical energy by using the gaseous discharge of the firearm by passing a portion of harvested thermal energy to the thermoelectric generator, and conversion of the thermal energy to electrical energy by the thermoelectric generator, e.g., to power electrical firearm accessories (column 5, line 55, to column 6, line 2). Further, it is noted that the suppressor of Daniel is a cylindrical, heat-radiating portion of a firearm that forms an extension of a barrel. Thus, it would have been obvious to one of ordinary skill in the art to apply a pair of thermocouples and a thermoelectric generator to the suppressor of Daniel, in order to generate electrical energy by using the gaseous discharge of the firearm by passing a portion of thermal energy harvested from the suppressor to the thermoelectric generator, and conversion of the thermal energy to electrical energy by the thermoelectric generator, e.g., to power electrical firearm accessories.
In reference to claims 7 and 9, Daniel in view of Leung makes obvious the claimed invention (Daniel, figure 3, seal 36 separates chambers to either side).
In reference to claim 10, Daniel in view of Leung makes obvious the claimed invention (Daniel, figure 3, seal 36 constitutes a valve, since it opens to allow flow upon being pierced by a projectile).
In reference to claim 14, Daniel in view of Leung makes obvious the claimed invention, as set forth above in the reference to claim 1.
In reference to claim 17, Daniel in view of Leung makes obvious the claimed invention, as set forth above in the reference to claim 10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-26 of U.S. Patent No. 11243037. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims set forth each and every feature of application claims 1 and 14. Thus, the patent claims “anticipate” claims 1 and 14 of the application. Further, the features of claims 7-13 and 15-18 of the application are known in the prior art, as evidenced by the above-rejections. It would have been obvious to one of ordinary skill in the art to modify the invention of the patent claims to include the features of the application claims, in order to realize the advantages and benefits associated therewith. Thus, the application claims are not patentably distinct from the patent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mitchell (3601887) and Eder et al. (2012/0060484).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641